Exhibit ALPHA INNOTECH REPORTS PROFITABLE 2% March26, 2009– Alpha Innotech Corp., San Leandro, California Alpha Innotech Corp. (OTCBB:APNO), a leading provider of bioanalytical systems for drug discovery and life science research, today reported financial results for the fiscal year and quarter ending December 31, 2008. For the year ended December 31, 2008, total revenue was $17.6 million, an increase of 15% from $15.3 million for the 2007 year. Net income for the full year of 2008 improved by $729,313 to $67,576 or $0.01 per share, from a net loss of $661,737 or $0.06 per share,for the full year of Excluding interest, depreciation and stock-based compensation, on a non-GAAP basis, the Company’s net income increased by over $1 million to $1.7 million for the year 2008 compared to net income of $625,638 for the same period of 2007. The non-GAAP net income (loss) is reconciled to comparable GAAP net income (loss) in the table entitled “Non-GAAP Calculation of Net Income”. For the fourthquarter ended December 31, 2008, revenues increased 8% to $4.8 million from the $4.5 million reported in the same period in 2007.The Company continued reporting profitability for the third consecutive quarter with net income for the fourthquarter of 2008 increasing to $24,575, or less than $0.01 per share, from a net loss of $34,120, or less than $0.01 per share, for the fourthquarter of 2007. Excluding interest, depreciation and stock-based compensation, on a non-GAAP basis, the Company had net income of $437,387 for the fourth quarter of 2008 compared to a net income of $372,702 for the fourth quarter of 2007. The non-GAAP net income (loss) is reconciled to comparable GAAP net income (loss) in the table entitled “Non-GAAP Calculation of Net Income”. “Our company achieved yet another milestone in 2008 by posting a profit for the full year while increasing our non-GAAP net income to $1.7 million.Our revenues for the year grew almost four times as fast as our operating expenses, demonstrating our ability to control and leverage our cost structure,” stated
